                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


JOANNA BROOKS,

                   Plaintiff,
                                                    Case No. 20-cv-35-pp
      v.

SHERMAN PHOENIX LLC, et al.,

                   Defendants.


     ORDER REMINDING PLAINTIFF OF OPTION TO FILE AMENDED
   COMPLAINT IN LIEU OF RESPONDING TO DEFENDANT'S MOTION TO
                       DISMISS (DKT. NO. 6)


      On March 4, 2020, the defendants filed a motion to dismiss the

complaint for lack of jurisdiction and failure to state a claim under Federal

Rules of Civil Procedure 12(b)(1) and 12(b)(6). Dkt. No. 6. The defendants argue

that the plaintiff has not met her burden of pleading facts sufficient for this

court to find jurisdiction of her FLSA claim and that, even if her claim did meet

the requirements of the FLSA, she has not identified essential components

required to state a claim. Id. at 6-8.

      Under Civil Local Rule 7(b), if the plaintiff wishes to oppose the motion

she must do so within twenty-one days—that is by March 25, 2020. The

plaintiff is free to timely file a response to the motion to dismiss, but the court

reminds the plaintiff that she has another option—she may file an amended

complaint to try to cure the alleged deficiencies. See Runnion ex rel. Runnion v.

Girl Scouts of Greater Chi. and Nw. Ind., 786 F.3d 510, 522 (7th Cir. 2015)
(explaining that a responsive amendment may avoid the need to decide the

motion or reduce the number of issues decided). Fed. R. Civ. P. 15(a)(1) allows

the plaintiff to file the amended complaint as a matter of course within twenty-

one days after service of the responsive pleading.

      The court ORDERS that by March 25, 2020 the plaintiff shall file either

an amended complaint or her response to the motion to dismiss.

      Dated in Milwaukee, Wisconsin this 6th day of March, 2020.

                                     BY THE COURT:


                                     _____________________________________
                                     HON. PAMELA PEPPER
                                     Chief United States District Judge
